Name: Council Regulation (EEC) No 1878/80 of 15 July 1980 on the levy reduction applicable to certain feed grain imports into Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7. 80 Official Journal of the European Communities No L 184/ 15 COUNCIL REGULATION (EEC) No 1878/80 of 15 July 1980 on the levy reduction applicable to certain feed grain imports into Italy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 23 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2749/75 of 29 October 1975 on the reduction on the levy applicable to certain imports of feed grain into the Italian Republic as from the 1973/74 marketing year (3), which specified that the levy reduction on feed grain imported by sea into Italy should be gradually phased out in order to allow the Italian market to adjust to the common system, has expired ; whereas, pending the conclusions to be drawn from a general study submitted by the Commission, Regulation (EEC) No 1556/79 (4) maintained the measure in force until 31 December 1979 ; whereas it has since then been twice extended, until 31 March 1980 by Regulation (EEC) No 2930/79 (5 ) and until 31 July 1980 by Regulation (EEC) No 81 1 /80 (6) ; Whereas both the study submitted by the Commis ­ sion on 7 December 1979 and a study made by the Italian Government have been discussed in various Council working parties ; whereas the conclusion drawn from these discussions was that a reduction in the levy on feed grains imported by sea into Italy should continue to be applied, at a gradually reducing rate until the end of the 1982/83 marketing year, HAS ADOPTED THIS REGULATION : Article 1 The Italian Republic may reduce by 6 ECU per tonne the import levy on barley, oats, maize, sorghum and millet imported into Italy by sea during the 1980/81 marketing year . The amount of this reduction shall be :  4 ECU per tonne for the 1981 /82 marketing year,  2 ECU per tonne for the 1982/83 marketing year. There shall be no reduction in the levy from the 1983/84 marketing year onwards. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Council The President J. SANTER (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) See page 1 of this Official Journal . (J) OJ No L 281 , 1 . 11 . 1975, p. 88 . ( «) OJ No L 188 , 26 . 7 . 1979, p . 13 . ( ») OJ No L 334, 28 . 12 . 1979, p . 7 . (6) OJ No L 88 , 1 . 4 . 1980, p . 23 .